Title: From Thomas Jefferson to C. W. F. Dumas, 27 July 1789
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Dear Sir
Paris July 27. 1789.

I have been ever since the month of March in daily expectation of receiving permission to return to America. Your letters therefore of Mar. 24. Apr. 3. 29. and June 19. have remained unacknoleged,  because I expected to acknolege them in my letter of Adieu. The same expectation has prevented my friends in America from writing to me. So that, uninformed myself of American transactions, I have been often indebted to the Leyden gazette for them, and consequently had nothing of that kind to communicate to you. In London they have news from America as late as the 15th. of June. It was said that nothing remarkeable had taken place. The new legislature was going on in the establishment of a revenue with a vigour beyond what any body had expected. I hope therefore to see our public debts placed on the best footing. I do not detail to you the wonders which have taken place here. My relation of them would probably be different from the views of those who open and read our letters, and might therefore occasion the suppression of the letter. The Leyden gazette will supply those details with it’s usual exactitude. The season is now so far advanced towards the equinox that I shall not sail for America till that be past. By that time I hope certainly to receive my permission. I have the honor to be with great respect and esteem Dr. Sir Your most obedt. humble servt.,

Th: Jefferson

